Case 4:19-mj~OOOOG-P.]C Document 1 Filed in USDC ND/OK on 01/07/19 Page 1 of 13

l AO lOG,.-fRev. 06/09) Application for a Search Warranl

 

UNITED STATES DlsTRICT CoURT F l lis 113

forthe JAN 0 7 2019

Northem District of Oklahoma M
ark -C |V|cCartt Cler_i

U.
In the Matter ofthe Search of S DFSTH'CT COUF£` 1

(Brieji'y describe the properly 10 be searched

or identify the person by name and address)
black LG Touchscrcen cellular telephone contained in a pink casc,
currently located at the DEA, Tulsa Resident OlTlcc Evidence Room
held under Cuc MG-16-0024 as Exhibit N-9.

Case No.

ime/wcc

APPLICATION FOR A SEARCH WARRANT

 

-_,J\-.-/\_/\-,/\,¢"-_/

I, a federal law enforcement officer or an attorney for the govemrnent, request a Search warrant and State under
penalty of perjury that l have reason to believe that on the following person or property (1'de1m'jj) the person or describe me

property to be searched and give irs iocan`on):
See Attachment “A”:

located in the Northern District of Oklahoma , there is now concealed (rdenrr‘,§/rhe person or describe the properry 10 be seized):

See Attachment “B”

The basis for the search under Fed. R. Crim. P. 41(€) is (check one or mm-e):
|Zl evidence ot` a crime;
|Zl contraband, fruits of crime, or other items illegally possessed;
|:l property designed for use, intended for use, or used in committing a crime',
|Il a person to be arrested or a person who is unlawfully restrained
The search is related to a violation of:

Code Section Ojfense Description
21 U.S.C. § 346 Conspiracy to possess methamphetamine with the intent to distribute

The application is based on these facts:

See Aft'ldavit of SA Cory Hallum, DEA, attached hereto.

lZl Continued on the attached sheet.

l:l Delayed notice of _ days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

/;<QQ

Apphcanr' s signature

SA Cory Halluin, DEA ,_\

 

Prinied name and rifle

Sworn to before ne and signed in my presencel

Date:

 

Jn ge ’s signanne

City and state: Tulsa, OK Maglstl ate Paul J. Cleal y

 

 

 

Print`ed name and !i!/e

Case 4:19-mj-00006-P.]C Document 1 Filed in USDC ND/OK on 01/07/19 Page 2 of 13

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Cory Hallurn, having been duly sworn, do depose and state as follows:

l. I make this affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a search Warrant authorizing the
examination of property_an electronic device_Which is currently in law
enforcement possession, and the extraction from that property of electronically
stored information described in Attachment B.

INTRODUCTION AND INVESTIGATOR BACKGROUND

2. I am currently employed as a Special Agent with the Drug Enforcement
Administration (DEA) and have been so employed since 1998. In February 1999, I
Was temporarily assigned to the Oklahoma City District Office. In May 1999, I
reported to the Houston Field Division, Corpus Christi Resident Office, at Which
time I Was assigned to the High Intensity Drug Trafficking Area (HIDTA) group. l
remained an active member of the HIDTA group until 2002 When I Was transferred
to Enforcement Group One. In June 2006, I Was transferred to the Tulsa Resident
Office Where I am currently assigned to the HIDTA group.

3. This affidavit is intended for the limited purpose of establishing
probable cause in support of a search Warrant of a cellular telephone belonging to

Karen Pierce. l believe there Will be evidence of the following violation Title 21

Case 4:19-mj-00006-P.]C Document 1 Filed in USDC ND/OK on 01/07/19 Page 3 of 13

United States Code, Section 846, conspiracy to possess methamphetamine with the
intent to distribute

4. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents, law
enforcement officers, confidential informants (Cls), cooperating witnesses (CWS),
and sources of information (SOIs). This affidavit is intended to establish probable
cause for the requested Warrant and does not set forth all of my knowledge about this

matter.

IDENTIFICATION OF THE DEVICE TO BE EXAMINED

5. The property to be searched is a black LG Touchscreen cellular
telephone contained in a pink case, hereinafter the “Device.” The Device is currently
located at the DEA, Tulsa Resident Office, located at 7615 E. 63rd Place, Suite 250,
Tulsa, OK, and held as DEA Exhibit N-9 under investigation MG-16-0024.

6. The applied-for warrant Would authorize the forensic examination of
the Device for the purpose of identifying electronically stored data particularly
described in Attachment B. l

PROBABLE CAUSE

7. In the fall of 2018, the DEA, Tulsa Resident Office and the FBI, Joplin

Office, began investigating an organization that was delivering large amounts of

methamphetamine to the Downstream Casino near Joplin, Missouri. The

Case 4:19-mj-OOOOG-P.]C Document 1 Filed in USDC ND/OK on 01/07/19 Page 4 of 13

investigation revealed that Karen Pierce Was responsible for transporting the
methamphetamine from Oklahoma City, Oklahoma to the Downstream Casino
approximately two times each month.

8. On November 14, 2018, investigators received information that Pierce
may be traveling from Oklahoma City to Joplin with a load of methamphetamine
The information received indicated that Pierce would be arriving at the Downstream
Casino in Joplin at approximately ll:00pm.

9. At approximately 5:00pm, agents established surveillance at Pierce’s
residence in Oklahoma City. I was contacted Oklahoma Highway Patrol Trooper
Cody Hyde and informed him of the situation. I provided trooper HYDE with the
description of Pierce and her possible accomplice, Boyett. I also provided Trooper
Hyde with a description of Pierce’s vehicle (2003 silver Dodge Durango with
Oklahoma plates CEW-Ol l).

10. At approximately 7:45pm Trooper Hyde observed the suspected Dodge
Durango exit the main traffic lane on I-44 to the toll lane at the Vinita gate and
conducted a traffic stop based on independent probable cause.

11. The driver of the vehicle was identified as Karen Pierce and the
passenger Was identified as Patricia Boyett. Pierce and Boyett indicated to Trooper
Hyde that they were traveling to the Downstream Casino in Joplin. A canine, trained

in the detection of illegal substances, conducted and an open-air, non-intrusive,

Case 4:19-mj-OOOOG-P.]C Document 1 Filed in USDC ND/OK on 01/07/19 Page 5 of 13

search of the exterior of the vehicle. The canine positively alerted to an illegal odor
emanating from within the vehicle, Due to the alert of the canine a secondary search
of the vehicle was conducted The search revealed approximately 6 pounds of
methamphetamine contained in a red backpack under some women’s clothing in the
back seat of the Dodge Durango

12. On the same date, investigators with both the DEA and FBI arrived to
review the evidence and speak with Pierce and Boyett. Both Pierce and Boyett were
advised of the Miranda Warning. Pierce wished to have a lawyer present before any
questioning and Boyett agreed to make statements without a lawyer present

13. Boyett indicated to FBI SA Stacy Moore that she and PIERCE were
taking the methamphetamine to the Downstream Casino where they would get a
room and sell the methamphetamine Boyett indicated that Pierce maintained
contact with both the source of supply for the methamphetamine and the individuals
Where the methamphetamine was being delivered.

14. At the time of arrest, Pierce was in possession of one LG cellular
telephone contained in a pink case (the Device).

15. The evidence recovered from the vehicle, to include the Device, was
turned into the DEA, Tulsa Resident Office, under case MG-16-0024 and labeled as

Exhibit N-9.

Case 4:19-mj-OOOOG-P.]C Document 1 Filed in USDC ND/OK on 01/07/19 Page 6 of 13

16. The Device is currently in the lawful possession of the DEA. lt came
into the DEA’s possession in the following way: seized incident to arrest. I seek this
warrant out of an abundance of caution to be certain that an examination of the
Device will comply with the Fourth Amendment and other applicable laws.

17. The Device is currently in evidentiary storage at 7615 E. 63rd Place,
Suite 250, Tulsa, OK 74133. In my training and experience, I know that the Device
has been stored in a manner in which its contents are, to the extent material to this
investigation, in substantially the same state as they were when the Device first came
into the possession of the DEA.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

18. Based on my knowledge, training, and experience, I know that
electronic devices can store information for long periods of time. Similarly, things
that have been viewed via the lnternet are typically stored for some period of time
on the device. This information can sometimes be recovered with forensics tools.

l9. There is probable cause to believe that things that Were once stored on
the Device may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that
smartphone files or remnants of such files can be recovered
months or even years after they have been downloaded onto a
storage medium, deleted, or viewed via the Internet. Electronic
files downloaded to a storage medium can be stored for years at
little or no cost. Even when files have been deleted, they can be
recovered months or years later using forensic tools. This is so

because when a person “deletes” a file on a smartphone, the data

5

Case 4:19-mj-OOOOG-P.]C Document 1 Filed in USDC ND/OK on 01/07/19 Page 7 of 13

contained in the file does not actually disappear; rather, that data
remains on the storage medium until it is overwritten by new
data.

b. Therefore, deleted files, or remnants of deleted files, may reside
in free space or slack space_that is, in space on the storage
medium that is not currently being used by an active file-for
long periods of time before they are overwritten. In addition, the
smartphone may retain a log or record of deleted data in a “swap”
or “recovery” file.

c. Wholly apart from user-generated files, electronic storage media
may contain electronic evidence of how a device has been used,
what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating
system configurations, artifacts from operating system or
application operation, file system data structures, and virtual
memory “swap” or paging files. Device users typically do not
erase or delete this evidence, because special software is
typically required for that task. However, it is technically
possible to delete this information.

d. Similarly, files that have been viewed via the Internet are
sometimes automatically downloaded into a temporary Internet
directory or “cache.”

20. Forensic evidence. As further described in Attachment B, this
application seeks permission to locate not only electronically stored information that
might serve as direct evidence of the crimes described on the warrant, but also
forensic evidence that establishes how the Device Was used, the purpose of its use,

who used it, and when. There is probable cause to believe that this forensic

electronic evidence might be on the Device because:

Case 4:19-mj-OOOOG-P.]C Document 1 Filed in USDC ND/OK on 01/07/19 Page 8 of 13

a. Data on the storage medium can provide evidence of a file that
was once on the storage medium but has since been deleted or
edited, or of a deleted portion of a file (such as a paragraph that
has been deleted from a Word processing file). Virtual memory
paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active.
Web browsers, e-mail programs, and chat programs store
configuration information on the storage medium that can reveal
information such as online nicknames and passwords. Operating
systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage
devices or other external storage media, and the times the
computer was in use, Device file systems can record information
about the dates files were created and the sequence in which they
were created.

b. Forensic evidence on a device can also indicate who has used or
controlled the device. This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while
executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic
device works may, after examining this forensic evidence in its
proper context, be able to draw conclusions about how electronic
devices were used, the purpose of their use, who used them, and
when.

d. The process of identifying the exact electronically stored
information on a storage medium is a dynamic process. Whether
data stored on a device is evidence may depend on other
information stored on the computer and the application of
knowledge about how a device behaves. Therefore, contextual
information necessary to understand other evidence also falls
within the scope of the Warrant.

e. Further, in finding evidence of how a device was used, the
purpose of its use, Who used it, and when, sometimes it is
necessary to establish that a particular thing is, or is not, present
on a storage medium.

Case 4:19-mj-00006-P.]C Document 1 Filed in USDC ND/OK on 01/07/19 Page 9 of 13

f. I know that when an individual uses an electronic device as a
communication device or a device to obtain information from the
Internet related to a criminal act, the individual’s electronic
device will generally serve both as an instrumentality for
committing the crime, and also as a storage medium for evidence
of the crime. The electronic device is an instrumentality of the
crime because it is used as a means of committing the criminal
offense. The electronic device is also likely to be a storage
medium for evidence of crime. From my training and
experience, l believe that an electronic device used to commit a
crime of this type may contain: data that is evidence of how the
electronic device was used; data that was sent or received; and
other records that indicate the nature of the offense.

21. Narure of examination Based on the foregoing, and consistent with
Rule 4 l (e)(Z)(B), the warrant I am applying for would permit the examination of the
device consistent with the warrant The examination may require authorities to
employ techniques, including but not limited to computer-assisted scans of the entire
medium, that might expose many parts of the device to human inspection in order to
determine whether it is evidence described by the warrant.

22. Manner of execution Because this warrant seeks only permission to
examine a device already in law enforcement’s possession, the execution of this
warrant does not involve the physical intrusion onto a premises. Consequently, I
submit there is reasonable cause for the Court to authorize execution of the warrant

at any time in the day or night.

CONCLUSION

Case 4:19-mj-OOOOG-P.]C Document 1 Filed in USDC ND/OK on 01/07/19 Page 10 of 13

23. I submit that this affidavit supports probable cause for a search Warrant

authorizing the examination of the Device described in Attachment A to seek the

/'>/</.@\

Cory Hallum, Special Agent
Drug Enforcement Administration

items described in Attachment B.

Subscribed and sworn to before me this Mday of January 2019:

%AM
J `IEKQEE'ARY

HONO B
ITED STA S PGISTRATEJUD

Case 4:19-mj-OOOOG-P.]C Document 1 Filed in USDC ND/OK on 01/07/19 Page 11 of 13

ATTACHlVIENT A

The property to be searched is a black LG Touchscreen cellular telephone
contained in a pink case, hereinafter the “Device.” The Device is currently located
at the DEA, Tulsa Resident Office Evidence Room held under Case MG~l6-0024 as
Exhibit N~9.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

Case 4:19-mj-OOOOG-P.]C Document 1 Filed in USDC ND/OK on 01/07/19 Page 12 of 13

ATTACHMENT B

l. All records on the Device described in Attachment A that relate to being

a conspirator in unlawful drug distribution in violation of Title 21, United States

Code, Sections 846, including:

a.

records relating to communication with others as to the criminal
offenses above; including incoming and outgoing voice
messages; text messages; multimedia messages; applications
that serve to allow parties to communicate; all call logs;
secondary phone number accounts, including those derived
from Skype, Line 2, Google Voice, and other applications that
can assign roaming phone numbers; and other Internet-based
communication media;

records relating to documentation or memorialization of the
criminal offenses above, including voice memos, photographs,
videos, and other audio and video media, and all EXIF
information and metadata attached thereto including device
information, geotagging information, and information of the
relevant dates related to the media;

records relating to the planning and execution of the criminal
offenses above, including Internet activity, including firewall
logs, caches, browser history, and cookies, “bookmarked” or
“favorite” web pages, search terms that the user entered into
any Internet search engine, records of user-typed web
addresses, account information, settings, and saved usage
information;

application data relating to the criminal offenses above;
lists of customers and related identifying information;

types, amounts, and prices of drugs trafficked as well as dates,
places, and amounts of specific transactions;

Case 4:19-mj-OOOOG-P.]C Document 1 Filed in USDC ND/OK on 01/07/19 Page 13 of 13

g. any information related to sources of drugs (including names,
addresses, phone numbers, or any other identifying
information);

f. all bank records, checks, credit card bills, account information,

and other financial records.

2. Evidence of user attribution showing who used or owned the Device at
the time the things described in this warrant were created, edited, or deleted, such as
logs, phonebooks, saved usernames and passwords, documents, and browsing
history;

3. All records and information related the geolocation of the Device at a
specific point in time;

4. All records and information related to the coordination, agreement,
collaboration, and concerted effort of and With others to violate the statutes listed in
Paragraph l of this Attachment

As used above, the terms “records” and “information” include all of the
foregoing items of evidence in whatever form and by whatever means they may
have been created or stored, including any form of computer or electronic storage
(such as flash memory or other media that can store data) and any photographic

form.

